  Case 16-24249       Doc 43   Filed 10/25/19 Entered 10/27/19 17:54:37                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      16-24249
Jesus Garcia, Jr.                            )
                                             )                Chapter: 13
                                             )
                                                              Honorable Janet S. Baer
                                             )
                                             )                Kane
               Debtor(s)                     )

      ORDER ON MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS 363(F)

       THIS CAUSE COMING ON TO BE HEARD on the motion of Debtor to SELL PROPERTY
FREE AND CLEAR OF LIENS 363(F); the court being advised in the premises and due notice having
been given;

  IT IS HEREBY ORDERED THAT:

  1. The Debtor's Motion to SELL PROPERTY FREE AND CLEAR OF LIENS 363(F) located at
5117 W Roosevelt Rd., Cicero, IL 60804 is granted as set forth herein.

   2. Debtor will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.

   3. Debtor will payoff his plan base, at the 100% payoff provided for by the office of the Trustee and
in the event proceeds exceed Debtor's plan base, Debtor will retain all remaining proceeds.


                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: October 25, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
